Citation Nr: 1241652	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the left hand and nails.

2.  Entitlement to service connection for onychomycosis of the bilateral feet and toes.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968, and subsequent service in the Mississippi National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in January 2012.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  At his January 2012 hearing the Veteran notified the Board that he wished to withdraw his claims of entitlement to service connection for onychomycosis of the left hand and nails, and bilateral feet and toes.

2.  There is no current clinical diagnosis referable to the Veteran's low back.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) of the denial of service connection for onychomycosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Onychomycosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to service connection for onychomycosis, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding service connection for onychomycosis.

Low Back Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2009 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.    

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination.  In that regard, the Board finds that a VA examination is not necessary. There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran's service treatment records, to include those associated with his National Guard service, are negative regarding any diagnosis, complaint, or abnormal finding pertaining to his low back.  Moreover, there is no reliable evidence that a chronic low back disability might be associated with service. Accordingly, the Board has concluded that a VA examination is not warranted in this case.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of the Veteran's claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor the appellant has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran and the appellant, through their testimony, demonstrated that they had actual knowledge of the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Records pertaining to the Veteran's initial period of service are negative for any diagnosis, complaint, or abnormal finding pertaining to his low back.  On enlistment examination in December 1966 he denied recurrent back pain, and his spine was clinically normal; he was deemed to be qualified for enlistment.  On separation examination in November 1968 the Veteran denied back trouble of any kind, and his spine was clinically normal; he was deemed to be qualified for separation.  

National Guard records reflect that on enlistment in August 1978, the Veteran denied recurrent back pain.  His spine was clinically normal and he was deemed to be qualified for enlistment into the Army National Guard.  Periodic examinations in November 1982 and August 1985 revealed normal spine.  On periodic examination in September 1989 the Veteran denied recurrent back pain.  His spine was clinically normal and he was found to be qualified for retention.  The Veteran again denied recurrent back pain in August 1994.  His spine was clinically normal.  An "over 38" examination in January 1998 revealed a clinically normal spine; at that time, the Veteran denied recurrent back pain.  An October 2000 examination report reflects a normal spine.  At that time, the Veteran denied recurrent back pain or any back injury.  Additionally, the Veteran certified in September 1994, November 1994, December 1995, October 1999, and November 1999 that he had no current medical problems.

Current VA treatment records note low back pain in various problem lists.  There is no indication of treatment for a back disability or a clinical diagnosis referable to the Veteran's low back.

In January 2009 the Veteran stated that he had suffered with back pain for years, and that he lived daily with limited motion and inability to lift anything that was heavy.  He noted that during his time in Vietnam, he went on patrols and was required to carry a heavy rucksack and M-16, and that their weight contributed to his current back condition.  In April 2009 the Veteran reiterated his belief that carrying a rucksack in Vietnam contributed to his back condition.

At his January 2012 hearing, the Veteran testified that he had problems with his back on active duty but did not seek treatment because he thought he had a pulled muscle.  He alternatively argued that he had a back injury prior to service and that it was aggravated during service.

Upon careful review of the record, the Board has concluded that service connection for a low back disability is not warranted.  In that regard, the Board observes that service treatment records are negative for any complaints, treatment, or diagnosis of a back disability, to include those records pertaining to the Veteran's National Guard service.  To the extent that the Veteran claims that a pre-existing back disability was aggravated by service, the Board finds that the record is negative for any diagnosis of a low back disability either before the Veteran's initial period of service or at any time during his service with the National Guard; as such, it is not necessary to further consider that theory of entitlement.

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record notes the Veteran's complaints of low back pain, it does not contain a clinical diagnosis associated with those complaints.  Moreover, it does not contain reliable evidence which relates such complaints of back pain to any injury or disease in service.  Rather, the Veteran's active and reserve service treatment record show a clinical normal back spanning 3 decades from the late 1960s to late 1990s.  

In essence, the Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnosis referable to his low back that is related to service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, he has reported that he continues to have pain.  The Board acknowledges the Veteran's 2012 testimony that he was diagnosed with disc disease.  However, the VA treatment records do not reveal such a diagnosis.  While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight the lack of clinical diagnosis despite the Veteran's complaints.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In summary, there is no credible evidence establishing a current low back disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 



ORDER

The claims of entitlement to service connection for onychomycosis of the left hand and nails, and of the bilateral feet and toes, are dismissed.

Entitlement to service connection for a low back disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


